Citation Nr: 9904449	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-23 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral defective 
hearing.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for right vestibular 
dysfunction.

4. Entitlement to service connection for status post 
gastrectomy, healed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1964 to 
February 1967 and periods of active duty for training 
(ACDUTRA) from March 1982 to April 1992.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from an 
August 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claims has been obtained by 
the RO.

2. The veteran's tinnitus cannot be disassociated from his 
periods of active miliary service.

3. A bilateral hearing loss was not present in regular 
service or manifested within one year thereafter, and any 
current bilateral hearing loss is not shown to be related 
to active service, including periods of ACDUTRA or any 
incident of service.

4. No competent evidence has been submitted to demonstrate 
that the veteran has right vestibular dysfunction related 
to regular active military service or ACDUTRA.

5. No competent evidence has been submitted to demonstrate 
that the veteran has post operative gastrectomy residuals 
related to regular active military service or ACDUTRA.




CONCLUSIONS OF LAW
1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for bilateral defective 
hearing, right vestibular dysfunction and status post 
gastrectomy, healed.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.385 (1998).

2.  Tinnitus was incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
defective hearing, tinnitus, right vestibular dysfunction and 
status post gastrectomy, healed.  The legal question to be 
answered, initially, is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to his claims and there is no 
duty to assist him further in the development of these 
claims.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that the veteran's claim for service 
connection for tinnitus is well grounded and his claims for 
service connection for bilateral defective hearing, right 
vestibular dysfunction and status post gastrectomy, healed, 
are not well grounded.

The Board notes that the RO repeatedly attempted to obtain 
all the veteran's service medical records from the National 
Personnel Records Center (NPRC).  In August 1996, the NPRC 
said that the veteran's dental and medical records had been 
forwarded to the RO and, in a September 1996 response to a 
congressional inquiry, the NPRC said that the veteran's 
original medical records were sent to VA.  However, evidently 
some of the veteran's service medical records (for the period 
from 1988 to 1992) are unavailable from the NPRC.  Where 
service medical records are missing, VA's duty to assist the 
veteran, to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993); citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone." 
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

I. Factual Background

When examined for enlistment into service in February 1964, 
the veteran denied a history of dizziness and stomach and 
intestinal trouble and a neurologic or gastrointestinal 
abnormality was not found on examination.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10

-10
LEFT
5
0
0
          
5

The veteran was found qualified for active service.  Clinical 
records are entirely negative for complaints or treatment of 
defective hearing, tinnitus, dizziness, right vestibular 
dysfunction or gastrointestinal problems.  In a report of 
medical history completed in December 1966, prior to service 
separation, the veteran denied a history of dizziness and 
stomach or intestinal trouble.  No gastrointestinal or 
neurologic abnormality was reported on examination the same 
day and audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0
          
0

The veteran's Report of Transfer or Discharge (DD Form 214) 
shows that his main occupational specialty in service was 
light weapons infantryman.

Post service, private medical records indicate that the 
veteran was hospitalized from October to December 1969 for 
treatment of gastrointestinal bleeding of undetermined 
nature, possibly due to a duodenal ulcer.  When admitted, he 
complained of severe dizziness at work three days earlier and 
said he blacked out and had numerous tarry stools.  The 
veteran indicated that ever since early childhood he had 
intermittent severe abdominal pain.  He described a similar 
episode of bleeding, approximately three years earlier, when 
he passed tarry stools and, to an extent, passed out and had 
severe abdominal pain.  He was treated by a physician and 
recuperated from that illness.  The veteran's medical history 
showed that he had had gastric complaints for the past ten or 
fifteen years.  While hospitalized, he was diagnosed with a 
bleeding duodenal ulcer and underwent a gastric resection.  
Due to an obstruction after the gastric resection, he 
underwent a revision of anastomosis.

Private hospital medical records dated in April 1976 show 
that the veteran was hospitalized for treatment of a chronic 
stitch abscess of an abdominal scar.  When examined at 
admission, there was no complaint or finding of hearing loss 
or vestibular dysfunction.  

In September 1979, the veteran was privately hospitalized 
with complaints of severe, persistent abdominal pain.  
According to the veteran's medical history, he was 
hospitalized for some tests approximately six years earlier 
due to weakness and nervousness and found to have 
hypoglycemia.  The final diagnosis was abdominal pain of 
uncertain etiology.

In a February 1982 report of medical history, completed at 
the time of veteran's examination for enlistment into the 
Reserves, he denied having dizziness or fainting spells and 
ear trouble or hearing loss and reported having his ulcer 
removed in 1969.  The report of a medical examination 
performed the same day is negative for neurologic abnormality 
and noted that the veteran was post gastric resection. 
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
30
40
40
LEFT
10
5
25
        
45
40

On a November 1982 report of medical history, the veteran 
said he had no medical problems and denied a history of 
hearing loss, dizziness or fainting spells or stomach or 
intestinal trouble and said yes to having severe tooth or gum 
trouble.  The report further noted that the veteran underwent 
a partial gastrectomy in 1970 for peptic ulcer diseases with 
no complications and that he was asymptomatic with no weight 
loss, that he had total maxillary and mandibular dental 
extraction in 1973 and had full dentures with no problems 
with mastication.

According to a November 1985 medical examination report, a 
gastrointestinal or neurologic abnormality was not found, the 
veteran said his physical health had not changed in the past 
four years and he was noted to be status post partial 
gastrectomy with no food intolerance.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
40
40
LEFT
30
10
20
        
50
50

In a May 1994 statement, Sandi Green Hibser, a private 
audiologist, stated that the veteran was seen for hearing 
evaluation and electronystagmography (ENG) testing.  Pure 
tone results demonstrated a mild sensorineural loss at 4,000 
and 8,000 Hertz, bilaterally.  Speech testing was considered 
normal.  The impression was that test results indicated a 
peripheral vestibular lesion to the right side.

In a June 1994 statement, Christopher P. von Hake, D.O., said 
he evaluated the veteran in April 1994.  The veteran 
complained of ringing in his ears and dizziness and described 
having tinnitus, bilaterally, for twenty-five years.  He said 
he was in the infantry for eighteen years: fifteen years in 
the reserves and three years of active duty.  The veteran 
indicated that he worked at the Caterpillar Corporation for 
six years.  He described having tinnitus and said he also had 
a hearing loss and dizziness.  The veteran said he saw a 
neurologist somewhere between 1969 and 1970.  He was 
diagnosed with hypoglycemia.  Dr. von Hake said an audiogram 
showed a high frequency sensorineural hearing loss that 
appeared to be a noise induced hearing loss.  According to 
Dr. von Hake, the diagnosis was consistent with a right 
peripheral vestibular disorder that caused intermittent 
vertigo.  The secondary diagnosis was chronic tinnitus 
related to occupational noise exposure and previous miliary 
noise exposure.

In a February 1995 written statement, the veteran said he 
developed a stomach ulcer in service that was treated with 
liquid antacid.  He said the ulcer bled shortly before 
separation, his equilibrium  "was and is" messed up and his 
ears rang.  

The veteran underwent VA general medical examination in 
October 1995 and gave a history of suffering gastric pain 
with a burning sensation in service.  He had lower 
gastrointestinal bleeding twice and was diagnosed with a 
bleeding ulcer.  The veteran took Maalox and other 
medications and modified his diet and had no problem until 
1971, when approximately half of his stomach was removed due 
to problems caused by a duodenal ulcer.  Currently, the 
veteran took Tagamet, said he developed heartburn and 
irritation and ate a bland diet.  The veteran said he 
developed anxiety to his stomach, high blood pressure and 
ringing of the ear with dizziness.  He took medication that 
helped the dizziness and equilibrium problem.  Diagnoses 
included status post residual of old subtotal gastrectomy, 
healed with current status of burning sensation and hyper-
acidity secondary to problem of anxiety neurosis.

Findings of October 1995 VA audio and audio-ear disease 
examinations reveal that the veteran gave a history of 
longstanding, progressive hearing loss since exposure to 
heavy machine (.50 caliber) fire, mortar fire and tank noise 
in service.  He denied occupational or recreational noise 
exposure.  The veteran said he had constant and severe 
bilateral tinnitus that began in service and was caused by 
noise exposure.  He also had recurrent unsteadiness for many 
years, less at present.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
50
45
LEFT
10
10
35
        
50
50

Speech recognition on the Maryland CNC word list was 98 
percent in the veteran's right ear and 96 percent in his left 
ear.  The examiner said audiologic findings did no indicate 
the presence of a hearing problem that warranted medical 
follow up, although chronic dizziness was confirmed by ENG 
testing as noted by Dr. von Hake.  Audiologic test results 
showed mild to moderate sensorineural hearing loss, 
bilaterally.

In his substantive appeal received in January 1997, the 
veteran said he fired many live rounds from various caliber 
weapons, rode around Germany for approximately three years in 
an armored personnel carrier and was never issued ear 
protection while on regular active miliary service.  

II. Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of peptic ulcer or 
organic disease of the nervous system (e.g., sensorineural 
hearing loss) in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service connection may also be granted for disability 
resulting from a disease or injury incurred in or aggravated 
while performing active duty for training, or injury or 
aggravated while performed inactive duty training.  See 
38 U.S.C.A. § 101(24), 106.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The U.S. Court of 
Veterans Appeals has held that service connection for 
aggravation of a disability includes on the degree by which 
the disability increased in severity during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).




A. Service Connection for Bilateral Defective Hearing

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

The veteran has not asserted that he was exposed to combat 
and no combat duties have been identified nor does the record 
contain any citations, awards or other indicia of combat.  
Thus, he is not entitled to the special considerations 
provided combat veterans.  38 U.S.C.A. § 1154(b) (West 1991); 
Collette v. Brown, 82 F.3d 389 (1996).

Although the veteran contends that his bilateral hearing loss 
is directly related to active service, the evidence of record 
shows that at service entrance, in February 1964, no hearing 
loss was reported.  When examined for discharge, in December 
1966, his hearing was within normal limits.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, 
arguably, the hearing test at enlistment was incomplete 
insofar as applying 38 C.F.R. § 3.385 since no readings were 
taken for the 3,000-Hertz level.  Id.  However, as noted 
above, there is no evidence of any treatment for a hearing 
loss during service from 1964 to 1967.  The Board notes that, 
even if the veteran was exposed to any acoustic trauma while 
on active duty from 1964 to 1967, his hearing, nonetheless, 
was normal when he was examined for discharge.  The first 
post service audiogram reflecting hearing loss was from 1982, 
nearly fifteen years after active service, when he was 
examined for enlistment into the Reserves, although the 
veteran was evidently unaware of having a hearing loss and 
did not describe a hearing problem on a medical history 
completed at the time.  Further, the fact that the veteran 
received no treatment for hearing loss during his Reserve 
service, together with his denial of a history of hearing 
loss, strongly indicates that no permanent increase in the 
underlying pathology of any preexisting bilateral hearing 
loss occurred during Reserve service.  See Verdon v. Brown, 8 
Vet. App. 529, 536-37 (1996).  While 38 C.F.R. § 3.385 does 
not bar service connection for bilateral hearing loss, it 
does not compel service connection either, even though the 
veteran current meets its criteria.  Ledford v. Derwinski, 3 
Vet. App. at 89.  Additionally, the veteran has offered 
conflicting information regarding occupational noise 
exposure.  While in 1994, Dr. von Hake noted that there was 
evidence of possible occupational noise exposure, post 
service, as the veteran had reported working at the 
Caterpillar Corporation for six years, in 1995, when examined 
by VA, the veteran denied occupational or recreational noise 
exposure.   

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran has bilateral defective hearing related 
to service or any incident thereof.  Thus, this claim may not 
be considered well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.385.  Since the claim is not well grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390; (1995).

B. Service Connection for Right Vestibular Dysfunction and 
Status Post  Gastrectomy, Healed 

The veteran has also contended that service connection should 
be granted for right vestibular dysfunction and residuals of 
a gastrectomy.  Although the evidence shows that the veteran 
underwent a gastric resection in 1969 and currently has right 
vestibular dysfunction, no competent medical evidence has 
been submitted to show that these disabilities are related to 
service or any incident thereof.  On the other hand, the 
record reflects that service medical records are negative for 
complaints or treatment referable to a gastrointestinal 
problem or dizziness, in 1966, prior to separation from 
service, the veteran denied a history of dizziness or 
gastrointestinal problems and, when examined for separation, 
a gastrointestinal or neurologic abnormality was not 
described.  The first post service evidence of record of 
gastrointestinal problems is from October 1969, nearly three 
years after the veteran's separation from service.  Further, 
although the record shows that he described a similar 
experience approximately three years earlier, for which he 
was treated and recuperated, it also reveals that the veteran 
experienced abdominal pain since childhood. Again, although 
he referred to a history other medical conditions when 
examined for service separation, the veteran made no mention 
of having received treatment during service for a stomach 
condition  

The first post service evidence of record of vestibular 
dysfunction is from 1994, nearly thirty years after service 
separation.  Moreover, as noted above, on the 1982 
examination at enlistment into the Reserves and a subsequent 
service examination, the veteran denied a history of 
dizziness.  In short, no medical opinion or other medical 
evidence relating the veteran's gastrectomy and right 
vestibular dysfunction to service or any incident of service 
has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; 
Espiritu, 2 Vet. App. at 494.  See also Harvey v. Brown, 6 
Vet. App. at 393-94.  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claims.  The evidence now of record fails to show that the 
veteran has right vestibular dysfunction or status post 
gastrectomy, healed, related to service or any incident 
thereof.  Thus, these claims may not be considered well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since the claims 
are not well grounded, they must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390; (1995).

Although the Board has disposed of the claims of entitlement 
to service connection for bilateral defective hearing, right 
vestibular dysfunction and status post gastrectomy, healed, 
on a ground different from that of the RO, that is, whether 
the veteran's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

C. Service Connection for Tinnitus

The veteran has contended that service connection should be 
granted for tinnitus.  As the medical evidence of record 
shows, in June 1994, the veteran gave a 25-year history of 
tinnitus, and told Dr. von Hake he was in the infantry for 3 
years of active duty and 15 years of reserve duty.  The 
veteran also said he had worked at Caterpillar for 6 years.  
Dr. von Hake diagnosed chronic tinnitus related to 
occupational noise exposure and previous military noise 
exposure.  In October 1995, the veteran told a VA examiner 
that he was exposed to heavy machine noise, i.e., mortar, and 
tank and .50 caliber fire, in service and denied occupational 
or recreational noise exposure.  Diagnoses included severe 
tinnitus.  The Board finds that the evidence is equally 
balanced as to whether the veteran has tinnitus as a result 
of service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for tinnitus is in 
order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303.


ORDER

Service connection for bilateral defective hearing, right 
vestibular dysfunction and status post gastrectomy, healed, 
is denied.

Service connection for tinnitus is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

